Citation Nr: 1414325	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38, United States Code.  


WITNESSES AT HEARING ON APPEAL

Veteran & Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to January 1970.  He has a combined disability rating for service-connected disabilities totaling 90 percent and has been in receipt of a total disability rating for compensation based on individual unemployability since October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination entered in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, denying entitlement of the appellant to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.  The Veteran and appellant reside within the geographical boundaries of the RO in Los Angeles, California.  

Pursuant to the appellant's request, she was afforded a hearing before the Board, sitting at the RO in Los Angeles, in March 2012, at which both she and the Veteran testified.  A transcript of that proceeding is of record.  At that hearing, additional documentary evidence was submitted along with a written waiver for its initial consideration by the RO.  


FINDINGS OF FACT

1.  The Veteran, who in the appellant's uncle by marriage, and his spouse, who is the surviving sibling of the appellant's deceased father, are the legal guardians of the appellant, but did not legally adopt the appellant.  

2.  The appellant lacks the requisite legal status for basic eligibility for DEA under Chapter 35.  


CONCLUSION OF LAW

The basic eligibility requirements for entitlement to DEA benefits under Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 101, 3500, 3501, 3510, 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.57, 3.807, 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2013) are inapplicable to claims such as the one addressed in this decision.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032 (2013).  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  

In any event, the appellant has been informed through August 2010 correspondence and a statement of the case provided to her in August 2011 of the nature of the evidence needed to substantiate her claim.  She also had the opportunity to submit written argument, evidence, and testimony in support of her claim.  All of the evidence necessary for entry of the determination has been obtained.  Consequently, no further notification or assistance is necessary. 

The Board is satisfied that the facts relevant to this claim have been properly developed and there is no further action that should be undertaken to comply with its duties to notify and assist.  Additionally, in the instant case, it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute and regulation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the purposes of educational assistance under 38 U.S.C. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3021. 

The definition of the term child, as defined for the purpose of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).


In this case, the appellant alleges that she has basic eligibility to DEA under Chapter 35 on the basis that the Veteran has been her legal caretaker and guardian since February 2000.  She credibly reports and the record otherwise confirms that her birth father died in February 1999 and that her birth mother abandoned her later that same year, following which she took up residence in the home of her deceased father's sister who is married to the Veteran.  By prior VA determination, the Veteran was found to have basic eligibility for DEA; he is in receipt of a combined disability rating of 90 percent on the basis of service-connected disablement and is in receipt of a total disability rating for compensation.  

In August 2010, the appellant filed a claim in an attempt to establish basic eligibility as the child of the Veteran so that she could obtain monies to assist her in attending college.  At that time, she submitted copies of Letters of Guardianship executed by the clerk of the Superior Court of California, Juvenile Division, County of Orange, in which both the Veteran and his spouse were appointed to be the appellant's legal guardians in February 2009.  In March 2000 correspondence from the Juvenile Court to the Veteran, he was advised that as the appellant's guardian, he was responsible for her care, custody, and control, subject to that Court's authority, and that the Juvenile Court would review the status of the case at periodic intervals occurring every six months until the minor reached the age of majority.  

In written and oral statements of the Veteran and appellant, including that set forth in hearing testimony in March 2012, it was indicated that the appellant had lived continuously in the Veteran's home since early 2000 and that she had been his dependent, and he had been her legal caretaker, guardian, and "father" since that time.  The Veteran has testified that he considers the appellant to be his daughter and part of his family and noted that the State of California had determined in two prior years that the appellant had been found eligible for a waiver of college fees for enrollment and registration at certain State operated institutions based on her status as his dependent, i.e., a dependent of a service-connected, disabled Veteran.  Both she and the Veteran acknowledge that no legal adoption was ever attempted or effectuated, that there is otherwise no biological relationship of the appellant to the Veteran, and that the appellant is not the stepdaughter of the Veteran.  The appellant argues that she is being unfairly penalized by the VA's failure to recognize a relationship with the Veteran that renders her basically eligible for DEA, when for all intents and purposes she is the child of the Veteran.  

The issue to be addressed here is whether the appellant may be recognized as the Veteran's child for purposes of establishing her eligibility for receiving DEA benefits.  After applying the law to the facts presented in this case, the Board finds that the appellant is not legally eligible to DEA benefits. 

As detailed, the law requires that to be a "child" of the Veteran, the individual must be a biological child, an adopted child, or a stepchild.  In this case, none of the foregoing is alleged or shown.  Per the legal documents, the Veteran and his spouse were established as guardians of the appellant, but no decree of legal adoption of the appellant was ever sought or obtained.  

Nevertheless, the appellant contends that her relationship with the Veteran is equivalent to that of parent and child and that she should be considered as an adopted child of the Veteran on an equitable basis.  She has submitted documents showing that she was recognized as a dependent of a disabled Veteran pursuant the California Educational Code, Section 66025, as she was under his care, custody, and control of the Veteran, as determined by the California Department of Veterans Affairs.  That fact, however, is not dispositive of whether there is a qualifying relationship of the appellant to the Veteran for the specific purpose of establishing her basic eligibility for DEA under Chapter 35, in much the same way that status as a dependent for Internal Revenue Service purposes does not establish status as a "child" under DEA for VA purposes.  

While it is conceded that a legal guardian is not specifically excluded from the list of eligible DEA recipients, a legal guardian is not among those who are affirmatively included and evidence that a guardianship in the juvenile court system in California is equivalent or tantamount to legal adoption is wholly lacking.  Rather, as at least in part referenced above, the legal guardianship does not extinguish the rights of the birth parent(s) and Court supervision, including possible modification or termination of the guardianship, was required to remain in effect until the appellant no longer remained a minor.  

To the extent the appellant seeks equitable relief as the Veteran's "child", regardless how compelling her case may be, no equity can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990). 

While the Board is sympathetic to the appellant's claim, the law and regulations governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific.  The Board is bound by these criteria and without the authority to grant benefits on any other basis.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis, supra. 


ORDER

Basic eligibility for DEA Chapter 35, Title 38, United States Code, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


